DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election, without specific traverse, of Group I (claims 1, 5-6, 13, 15, 17, 19, 23-24, 28-29, 33-34 and 36) drawn to a colorant particle product in the reply filed on 10/5/2021 is acknowledged.
Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). The restriction requirement is therefore made FINAL.
Claims 40-41, 47, 51-52 and 55 are withdrawn from consideration as directed to a non-elected invention.
Claims 1, 5-6, 13, 15, 17, 19, 23-24, 28-29, 33-34 and 36 are included in the prosecution.

Claim Rejections – 35 U.S.C. 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 5-6, 13, 15, 17, 19, 23-24, 28-29, 33-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Itaru et al. (JPS63188363A Machine Translation) hereinafter Itaru in view of Jensen et al. (US20080125499A1) hereinafter Jensen.
	Regarding claims 1, 5-6, 13, 15, 17, 19, 23-24, 28-29, 33-34 and 36, Itaru is drawn to a dye material for based on synthetic or natural material adsorbed onto an insoluble protein-based substrate, such as soy protein, in the presence of water based solvent. The resulting colored protein can be dried and pulverized, thus forming particulate material. Metal salts and alumina are not present. The colorant material is used in food applications. It was found to avoid color migration in food products such as desserts (abstract and pg. 1-5).
 	Jensen is drawn to dispersions comprising at least one slightly water-soluble or water-insoluble active compound and at least one protein as protective colloid, wherein the protein is a single cell protein material produced by fermentation (abstract and claims 1-24). 	
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the product as previously disclosed by Itaru, to comprise protein in a dispersible product, as previously disclosed by Jensen, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because both Itaru and Jensen are in the field of food products. Therefore one of ordinary skill in the art would have been motivated to combine the teachings of Itaru and Jensen, thus combining prior art elements according to known methods to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 	
	
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANGLONG N TRUONG whose telephone number is (571)270-0719.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615